           Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

PAIGE HUNT                             *
8307 Avondale Road
Parkville, Maryland 21234              *

      and                              *

COLLEEN SMITH                          *
10 North Streeper Street
Baltimore, Maryland 21224              *

              Plaintiffs               *

      v.                               *   Case No.: 8:20-cv-1846

CONSTANTINE COMMERCIAL                 *
CONSTRUCTION, INC.
9494 Deereco Road                      *
Timonium, Maryland 21093
                                       *
Serve On: Michael D. Constantine
9494 Deereco Road                      *
Timonium, Maryland 21093
                                       *
      and
                                       *
Michael Constantine
9494 Deerco Road                       *
Timonium, Maryland 21093
                                       *
      and
                                       *
Diana Parsons
9494 Deerco Road                       *
Timonium, Maryland 21093
                                       *
              Defendants
                                       *

*     *       *      *      *      *   *   *     *     *      *     *     *
             Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 2 of 8



                                PLAINTIFF’S COMPLAINT

        COME NOW the Plaintiffs, Paige Hunt and Colleen Smith, by and through their

attorneys, Christopher J. Smith, Esq., of The Law Office of Christopher J. Smith, LLC,

and hereby sue the Defendants, Constantine Commercial Construction, Inc., Michael

Constantine, and Diana Parsons. In support thereof, Plaintiffs state as follows:

                         PARTIES, JURISDICTION, & VENUE

        1.      Plaintiff Paige Hunt is a resident of Baltimore County, Maryland.

        2.      Plaintiff Colleen Smith is a resident of Baltimore County, Maryland.

        3.      Defendant Constantine Commercial Construction, Inc. (“CCC”) is a

corporation doing business in the State of Maryland and organized under the laws of the

same.

        4.      Defendant Michael Constantine is the CEO of CCC and, accordingly,

manages and operates the same.

        5.      Defendant Diana Parsons is the CFO of CCC and, accordingly, manages

and operates the same.

        6.      Defendants’ principal place of business is located in Baltimore County,

Maryland.

        7.      Venue is proper before this Honorable Court, as the Maryland is the locale

in which all events or omissions giving rise to the claim occurred. 28 U.S.C. §

1391(b)(2).




                                                 2
            Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 3 of 8



       8.      Jurisdiction is proper before this Honorable Court as Plaintiffs have

asserted violations of federal statutes and other such claims that are so related as to form

part of the same case or controversy. 28 U.S.C. § 1331; 28 U.S.C. § 1367(a).

                         FACTS COMMON TO ALL COUNTS

       9.      Plaintiff Hunt had been, until June 16, 2020, a full-time hourly employee of

the Defendants for the past six (6) years.

       10.     During all times relevant hereto in 2017, Plaintiff Hunt was compensated at

approximately $24.50. Plaintiff Hunt received a raise to $27.00 per hour in or about May,

2018, which remained her compensation until the cessation of her employment with the

Defendants.

       11.     Plaintiff Smith had been, until June 16, 2020, a full-time hourly employee

of the Defendants since approximately March 5, 2018.

       12.     Plaintiff Smith’s pay at the beginning of her fulltime employment was

$21.00 per hour. Plaintiff Smith received a raise to $24.00 per hour in or about April,

2019, which remained her compensation until the cessation of her employment with the

Defendants.

       13.     At all times relevant hereto, Defendants managed and otherwise oversaw

the employment of the Plaintiffs, including the discipline thereof, their work duties, work

schedule, conditions of employment, and rate of pay and manner thereof. Likewise,

Defendants maintained or otherwise controlled the employment records of the Plaintiffs.




                                                3
          Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 4 of 8



       14.     At all times relevant hereto, Plaintiffs were non-exempt employees of the

Defendants. Plaintiffs were assistants who performed, inter alia, clerical duties and other

supporting tasks for project managers and their assigned teams.

       15.     Plaintiffs regularly worked in excess of 40 hours per week; however, at no

time were Plaintiffs ever paid properly owed overtime for those hours.

       16.     Over the course of the past three (3) years, Plaintiff Hunt worked, on

average, approximately 51.5 hours per week for the Defendants.

       17.     Since March 5, 2018, Plaintiff Smith worked, on average, approximately 47

hours per week for the Defendants.

       18.     To date, Plaintiffs still have not been compensated for the overtime they

have each worked on behalf of the Defendants. However, Plaintiffs were routinely paid

less for hours they worked less than forty (40) per week.

                                       COUNT I
                   (Fair Labor Standards Act, 29 U.S.C. § 201, et seq.)
                  (Defendants, Constantine Commercial Construction,
                     Inc., Michael Constantine, and Diana Parsons)

       19.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if fully stated herein.

       20.     Except as specifically provided by law, the Fair Labor Standards Act

(“FLSA”) requires that an employer pay its employees time and a half for all hours

worked in a workweek longer than forty hours. 29 U.S.C. §207(a)(1).




                                                 4
          Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 5 of 8



       21.     Plaintiffs regularly worked in excess of forty (40) hours per week for the

Defendants, but at no time did Defendants properly compensate the Plaintiffs for

overtime as required by the FLSA.

       22.     Defendants did not and have not made a good-faith effort to comply with

the FLSA as it relates to the compensation of Plaintiffs.

       23.     Defendants had actual or constructive knowledge that Plaintiffs worked

overtime without proper compensation and willfully failed and refused to pay Plaintiff

the required overtime rates. See 29 U.S.C. § 255(a).

       24.     Therefore, by way of its willful failure and refusal to pay Plaintiffs the

required overtime wages for time worked, Defendants are in violation of the FLSA.

       25.     As a direct and proximate result of Defendants’ violation of the FLSA,

Plaintiffs have suffered and continue to suffer damages.

       WHEREFORE, Plaintiffs respectfully request judgment against the Defendants,

Constantine Commercial Construction, Inc., Michael Constantine, and Diana Parsons, in

the amount of all properly owed overtime compensation in compensatory damages, plus

liquidated damages, punitive damages, pre- and post-judgment interest, statutory

attorneys’ fees, and costs.

                                 COUNT II
  (Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. § 3-401, et seq.)
             (Defendants, Constantine Commercial Construction,
                Inc., Michael Constantine, and Diana Parsons)

       26.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if fully stated herein.

                                                 5
         Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 6 of 8



       27.    Except as specifically provided by law, the Maryland Wage and Hour Law

(“MWHL”) requires that an employer pay its employees time and a half for all hours

worked in a workweek longer than forty hours. Md. Code Ann., Lab. & Empl. § 3-415, 3-

420.

       28.    Plaintiffs regularly worked in excess of forty (40) hours per week for the

Defendant, but at no time did Defendants properly compensate the Plaintiffs for overtime

as required by the MWHL.

       29.    Defendants did not and have not made a good-faith effort to comply with

the MWHL as it relates to the compensation of Plaintiffs.

       30.    Defendants had actual or constructive knowledge that Plaintiffs worked

overtime without proper compensation and willfully failed and refused to pay Plaintiff

the required overtime rates.

       31.    Therefore, by way of its willful failure and refusal to pay Plaintiffs the

required overtime wages for time worked, Defendants are in violation of the MWHL.

       32.    As a direct and proximate result of Defendants’ violation of the FLSA,

Plaintiffs have suffered and continue to suffer damages.

       WHEREFORE, Plaintiffs respectfully request judgment against the Defendants,

Constantine Commercial Construction, Inc., Michael Constantine, and Diana Parsons, in

an amount of all properly owed overtime compensation compensatory damages, plus

liquidated damages, punitive damages, pre- and post-judgment interest, statutory

attorneys’ fees, and costs.



                                                6
          Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 7 of 8



                                       COUNT III
                     (Maryland Wage Payment and Collection Law,
                      Md. Code Ann., Lab. & Empl. § 3-501, et seq.)
                   (Defendants, Constantine Commercial Construction,
                      Inc., Michael Constantine, and Diana Parsons)

       33.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if fully stated herein.

       34.     An employer is required to pay an employee at least once in every two (2)

weeks or twice in each month. Md. Code Ann., Lab. & Empl. § 3-502.

       35.     More than two weeks have elapsed from the date on which Defendants

were required to pay Plaintiff the aforementioned sum of monies.

       36.     There exists no bona fide dispute as to the wages owed to the Plaintiff by

the Defendants.

       37.     Accordingly, Plaintiff is entitled to treble damages and statutory attorney’s

fees with regard to the wages remaining unpaid by the Defendants. § 3-507.2.

       WHEREFORE, Plaintiffs respectfully request judgment against the Defendants,

Constantine Commercial Construction, Inc., Michael Constantine, and Diana Parsons, in

the trebled amount of all properly owed overtime compensation in compensatory

damages, plus punitive damages, pre- and post-judgment interest, statutory attorneys’

fees, and costs.




                                                 7
         Case 8:20-cv-01846-PWG Document 1 Filed 06/17/20 Page 8 of 8



                                          Respectfully submitted,



                                          /s/Christopher J. Smith
                                          Christopher J. Smith, Esq.
                                          Bar No. 20459
                                          The Law Office of Christopher J. Smith, LLC
                                          17 West Jefferson Street, Suite 100
                                          Rockville, Maryland 20850
                                          (301) 760-7460 (Office)
                                          (301) 760-7469 (Direct)
                                          cjs@christopherjsmithlaw.com
                                          Attorney for Plaintiff



                                    JURY DEMAND

       Plaintiffs, Paige Hunt and Colleen Smith, respectfully request a trial by jury as to

all issues raised herein.

                                          /s/Christopher J. Smith
                                          Christopher J. Smith, Esq.




                                                8
